DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a response on 1/28/2021 has been received and fully considered.  In the response, claims 1-11 and 13-21 have been amended and claim 12 has been canceled.  Therefore, claims 1-11 and 13-21 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2 and 5-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 7,252,591 to Van Asdale.
With regard to claim 1, Van Asdale discloses a gaming machine (e.g., see Fig. 1A): a shaped reel (e.g., see Fig. 4) including a plurality of reel positions, the shaped reel comprising a plurality of vertically-sequenced symbols located along the shaped reel and a plurality of horizontally-sequenced symbols located around a surface of the shaped reel at each reel position (e.g., see Fig. 4; see also column 10, line 30 to column 12, line 42) of the plurality of reel positions; a display through which a portion of the plurality of reel positions is displayed (e.g.,. see display in Fig. 1); a game controller comprising a processor and memory storing instructions (e.g., see Fig. 2), which, when executed, cause the processor to display the portion of the shaped 
[claim 2] wherein the plurality of reel positions comprise game symbols; and wherein the instructions, when executed, further cause the processor to: control the display to display spinning of the plurality of vertically-sequenced symbols and selectively rotating of the plurality of horizontally-sequenced symbols, stop rotation of at least one of the plurality of horizontally-sequenced symbols, and determine a game outcome based on at least some of the game symbols displayed when the at least one of the plurality of horizontally-sequenced symbols stops rotating (e.g., see column 10, line 30 to column 12, line 42);
[claim 5] wherein shaped reel is displayed as a cylinder, tube, or rod reel (e.g., see Fig. 4); 
[claim 6] wherein the instructions, when executed, further cause the processor to control all of the plurality of vertically-sequenced symbols to spin, simultaneously or sequentially, from top to bottom and to rotate right to left (e.g., see column 12, lines 22-41); and
[claim 7] wherein the instructions, when executed, further cause the processor to control motion of all of the plurality of vertically-sequenced symbols to spin and rotate the plurality of horizontally-sequenced symbols in multiple directions (e.g., see column 10, line 30 to column 12, line 42).



Allowable Subject Matter
Claims 8-11 and 13-21 are allowed.
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached at 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/  Primary Examiner, Art Unit 3715